Case 1:21-cv-00267-MSM-LDA Document 6 Filed 07/08/21 Page 1 of 1 PagelD #: 206

UNITED STATES DISTRICT COURT

 

For the —
DISTRICT OF RHODE ISLAND
1021 JUL -a Alb Ol
Petitioner, Case No.
CARLINE VILBON
Respondents,

Kevin Aucoin, Director of Department
Of Children, Youth and Families
101 Friendship Street, Providence, RI. 02903

Doctor Timothy Babineau, President and
CEO for The Lifespan Facilities,
593 Eddy Street, Providence, RI. 02903.

Arthur Mercurio, Director of Residential
Services for The Rumford House
2 Farrell Place, Rumford, RI. 02916 CASE No. 1:21-cv-00267-MSM-LDA

 

PETITIONER’S AMENDED EXPARTATE PETITION FOR WRIT OF HABEAS
CORPUS PURSUANT TO THE UNITED STATES CODE 28 U.S.C. § 2254, THE CODE
OF FEDERAL REGULATIONS , 25 C.F.R. § 11.404, THE FOURTEENTH
AMENDMENT OF THE U.S. CONSTITUTION

I, [Carline Vilbon], being first duly sworn on oath, depose and state that I am the Plaintiff /
Petitioner in the above action; that I have read the above and foregoing Petition for Writ of
Habeas Corpus; and that the statements contained therein are true and correct to the best of my
knowledge and belief.

 

a

 
 

pAY fi di |

[Carline Vilbon], Petitioner,

74 Prince Street, Pawtucket, RI. 02860

Subscribed and sworn to before me this / . day of. Ve

    

ee ~ > maeeeyes ane ee, ed “ -
ees ines mite County; ié4

fo
z

 

Notary Public
My Commission Expires
